DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.84(p)(3) and (q) because Figures 1, 2, and 5 utilize underlined reference characters which are not placed upon a surface, and as such amount to a floating reference character which does not indicate a structure. See “1” in Figures 1 and 2 and “70” in Figure 5. An arrow should be utilized as set forth in 37 CFR 1.84(r).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase "such as" in claim 1, line 1 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "the at least one rib" in line 6.  There is insufficient antecedent basis for this limitation in the claim; at least one rib is not previously recited in the claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,817,817 (Dembowski) in view of US 8,042,841 (Viegener).
Regarding claim 1, Dembowski discloses a coupling pin (see Figures 1-5), in particular a ball pin (12) with a coupling head (22), such as a ball head and a thread shaft (20), in which
a. the thread shaft comprises a thread (at 20) in a longitudinal portion of the thread shaft which extends parallel to a central longitudinal axis of the thread shaft (see Figure 2), and
c. a disc-shaped radial support structure (30) is provided between the coupling pin and the longitudinal portion of the thread, wherein a radial extension of the support structure is adaptable to a diameter of the thread opening so that the coupling pin is supportable against a lateral load with respect to the central longitudinal axis of the coupling pin within the thread opening (18), in particular at the inner wall (at 18a; see column 3, lines 8-13).
Dembowski does not expressly disclose a thread inhibition is provided within the longitudinal portion of the thread, wherein a frictional connection between the thread of the thread shaft and a counter thread (18a) engaging therein and being present at a radially inner wall of a thread opening (18) is increasable by means of the thread inhibition.
Viegener teaches a thread inhibition (8) is provided within a longitudinal portion of a thread (2), wherein a frictional connection between the thread of a thread shaft (1) and a counter thread (13) engaging therein and being present at a radially inner wall of a thread opening is increasable by means of the thread inhibition. Viegener teaches this structure prevents unintentional loosening of the connection between the thread shaft and a counter thread (see column 12, lines 14-26). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling pin of Dembowski, such that a thread inhibition is provided within the longitudinal portion of the thread, wherein a frictional connection between the thread of the thread shaft and a counter thread engaging therein and being present at a radially inner wall of a thread opening is increasable by means of the thread inhibition, as taught in Viegener, in order to prevent unintentional loosening of the connection between the thread shaft and a counter thread.
Regarding claim 2, Viegener teaches the thread inhibition (8) is comprised of a web-like structure (see Figures 1 and 2) or rib extending over several thread turns (see column 11, lines 53-59), which at least partially fills thread valleys and/or increases thread crests (see Figures 7 and 8, where the threaded inhibition fills channels 17, thereby forming ribs).
Regarding claim 3, Viegener teaches the thread inhibiting web-like structure (8) is deformable and/or removable during a screwing into a counter thread (see column 11, line 60, through column 12, line 2).
Regarding claim 4, Viegener teaches the thread inhibition (8) is at least one rib extending in the longitudinal direction of the thread shaft which is arranged centrally or eccentrically in the direction facing away from the head with respect to the axial extension of the thread on the thread (at 20) of the thread shaft (20; see Figures 7 and 8, where the threaded inhibition fills channels 17, thereby forming ribs).
Regarding claim 5, Viegener teaches a plurality of ribs for thread inhibition arranged distributed in the circumferential direction of the thread shaft (20; see Figures 7 and 8, where the threaded inhibition fills channels 17, thereby forming ribs).
Regarding claim 6, Viegener teaches the thread inhibition (8) is at least one rib extending in the longitudinal direction of the thread shaft which is arranged centrally or eccentrically in the direction facing away from the head with respect to the axial extension of the thread on the thread (at 20) of the thread shaft (20; see Figures 7 and 8, where the threaded inhibition fills channels 17, thereby forming ribs).
Regarding claim 7, Viegener teaches a plurality of ribs for thread inhibition arranged distributed in the circumferential direction of the thread shaft (20; see Figures 7 and 8, where the threaded inhibition fills channels 17, thereby forming ribs).
Regarding claim 8, Viegener teaches the thread inhibition (8) is comprised of an adhesive layer, which is applied to the thread (at 20) in one or more subportions of the thread shaft 20; see column 11, lines 53-59).
Regarding claim 9, Dembowski teaches the disc-shaped radial support structure (30) is formed circular (see “circumferential” in column 3, line 8) or star-shaped or flower-shaped.
Regarding claim 10, Dembowski teaches a radial end portion of the disc-shaped support structure (30) is regularly circumferentially interrupted or comprises tapered portions (see Figure 2) regularly spaced apart from each other, which allows a compressing deformation of the radial end portion (see Figure 5 and column 3, lines 35-47).
Regarding claim 11, Dembowski teaches the coupling head (22) comprises a drive means (26) on a side facing away from the shaft (20; see Figure 2).
Regarding claim 12, Dembowski teaches a ball pin (12) according to claim 1 and a component (10) with a thread opening (18), which at a radial inner wall comprises a counter thread (18a) to the thread (at 20) of the thread shaft (20; see Figures 1 and 5).
Regarding claim 13, Dembowski teaches the thread opening (18) of which in the component (10) comprises a screw-in portion (at 18a) extending in the axial direction of the thread opening and a hollow cylindrical support portion (16), wherein the support portion is arranged adjacent to or neighboring to an entry into the thread opening and the inner wall of the support portion forms a support wall for the disc-shaped support structure (30; see Figure 5).
Regarding claim 14, Dembowski teaches the support portion (16) comprises a larger inner diameter than the screw-in portion (at 18a; see Figure 5).
Regarding claim 15, the combination of Dembowski and Viegener teaches a plurality of deformed ribs (see Figures 7 and 8 of Viegener, where the threaded inhibition fills channels 17, thereby forming ribs). for thread inhibition as well as the disc-shaped support structure (30 of Dembowski) which is at least partially compressed in a radial edge portion (see Figure 5 of Dembowski).
Regarding claim 16, Dembowski teaches the thread opening (18) is comprised of a blind rivet nut (10) fastened in the component or a thread insert (see Figures 1 and 5).
Regarding claim 17, the combination of Dembowski and Viegener teaches installation method of a coupling pin, in particular a ball pin, according to claim 1 (see rejection above) in a component (10) opening (18) with a counter thread (18a) matching the thread (20) of the coupling pin (12), comprising the following steps:
a. screwing the thread shaft (at 20) with the thread into the counter thread of the component opening (see Figure 5),
b. thereby deforming and/or removing the at least one rib for thread inhibition (see column 11, line 60, through column 12, line 2 of Viegener) as well as 
c. turning the coupling pin into the component opening so far that the disc-shaped support structure (30) is supported with a radial outer portion at an inner side of the component opening (see Figure 5).
Regarding claim 18, Dembowski teaches deforming or cutting a radial outer portion of the disc-shaped support structure (30) at or into the inner wall of the component opening (18; see Figure 5).

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dembowski in view of US 2,263,137 (Oestereicher).
Regarding claim 1, Dembowski discloses a coupling pin (see Figures 1-5), in particular a ball pin (12) with a coupling head (22), such as a ball head and a thread shaft (20), in which
a. the thread shaft comprises a thread (at 20) in a longitudinal portion of the thread shaft which extends parallel to a central longitudinal axis of the thread shaft (see Figure 2), and
c. a disc-shaped radial support structure (30) is provided between the coupling pin and the longitudinal portion of the thread, wherein a radial extension of the support structure is adaptable to a diameter of the thread opening so that the coupling pin is supportable against a lateral load with respect to the central longitudinal axis of the coupling pin within the thread opening (18), in particular at the inner wall (at 18a; see column 3, lines 8-13).
Dembowski does not expressly disclose a thread inhibition is provided within the longitudinal portion of the thread, wherein a frictional connection between the thread of the thread shaft and a counter thread (18a) engaging therein and being present at a radially inner wall of a thread opening (18) is increasable by means of the thread inhibition.
Oestereicher teaches a thread inhibition (14) is provided within a longitudinal portion of a thread (13), wherein a frictional connection between the thread of a thread shaft (10) and a counter thread engaging therein and being present at a radially inner wall of a thread opening is increasable by means of the thread inhibition. Oestereicher teaches this structure establishes an interlock and prevents the threads from loosening (see page 1, column 1, lines 28-30). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling pin of Dembowski, such that a thread inhibition is provided within the longitudinal portion of the thread, wherein a frictional connection between the thread of the thread shaft and a counter thread engaging therein and being present at a radially inner wall of a thread opening is increasable by means of the thread inhibition, as taught in Oestereicher, in order to prevent establish an interlock and prevents the threads from loosening.
Regarding claim 2, Oestereicher teaches the thread inhibition (14) is comprised of a web-like structure (see Figures 1-9 and 11) or rib extending over several thread turns (see Figure 10), which at least partially fills thread valleys and/or increases thread crests.
Regarding claim 3, Oestereicher teaches the thread inhibiting web-like structure (14) is deformable and/or removable during a screwing into a counter thread (see page 1, column 1, lines 23-27).
Regarding claim 4, Oestereicher teaches the thread inhibition (14) is at least one rib extending in the longitudinal direction of the thread shaft which is arranged centrally or eccentrically in the direction facing away from the head with respect to the axial extension of the thread on the thread (13) of the thread shaft (10; see Figure 10).
Regarding claim 5, Oestereicher teaches a plurality of ribs (14) for thread inhibition arranged distributed in the circumferential direction of the thread shaft (10; see Figure 10)
Regarding claim 6, Oestereicher teaches the thread inhibition (14) is at least one rib extending in the longitudinal direction of the thread shaft which is arranged centrally or eccentrically in the direction facing away from the head with respect to the axial extension of the thread on the thread (13) of the thread shaft (14; see Figure 10).
Regarding claim 7, Oestereicher teaches a plurality of ribs (14) for thread inhibition arranged distributed in the circumferential direction of the thread shaft (10; see Figure 10).
Regarding claim 9, Dembowski teaches the disc-shaped radial support structure (30) is formed circular (see “circumferential” in column 3, line 8) or star-shaped or flower-shaped.
Regarding claim 10, Dembowski teaches a radial end portion of the disc-shaped support structure (30) is regularly circumferentially interrupted or comprises tapered portions (see Figure 2) regularly spaced apart from each other, which allows a compressing deformation of the radial end portion (see Figure 5 and column 3, lines 35-47).
Regarding claim 11, Dembowski teaches the coupling head (22) comprises a drive means (26) on a side facing away from the shaft (20; see Figure 2).
Regarding claim 12, Dembowski teaches a ball pin (12) according to claim 1 and a component (10) with a thread opening (18), which at a radial inner wall comprises a counter thread (18a) to the thread (at 20) of the thread shaft (20; see Figures 1 and 5).
Regarding claim 13, Dembowski teaches the thread opening (18) of which in the component (10) comprises a screw-in portion (at 18a) extending in the axial direction of the thread opening and a hollow cylindrical support portion (16), wherein the support portion is arranged adjacent to or neighboring to an entry into the thread opening and the inner wall of the support portion forms a support wall for the disc-shaped support structure (30; see Figure 5).
Regarding claim 14, Dembowski teaches the support portion (16) comprises a larger inner diameter than the screw-in portion (at 18a; see Figure 5).
Regarding claim 15, the combination of Dembowski and Oestereicher teaches a plurality of deformed ribs (14 of Oestereicher). for thread inhibition as well as the disc-shaped support structure (30 of Dembowski) which is at least partially compressed in a radial edge portion (see Figure 5 of Dembowski).
Regarding claim 16, Dembowski teaches the thread opening (18) is comprised of a blind rivet nut (10) fastened in the component or a thread insert (see Figures 1 and 5).
Regarding claim 17, the combination of Dembowski and Oestereicher teaches installation method of a coupling pin, in particular a ball pin, according to claim 1 (see rejection above) in a component (10) opening (18) with a counter thread (18a) matching the thread (20) of the coupling pin (12), comprising the following steps:
a. screwing the thread shaft (at 20) with the thread into the counter thread of the component opening (see Figure 5),
b. thereby deforming and/or removing the at least one rib for thread inhibition (see page 1, column 1, lines 23-27 of Oestereicher) as well as 
c. turning the coupling pin into the component opening so far that the disc-shaped support structure (30) is supported with a radial outer portion at an inner side of the component opening (see Figure 5).
Regarding claim 18, Dembowski teaches deforming or cutting a radial outer portion of the disc-shaped support structure (30) at or into the inner wall of the component opening (18; see Figure 5).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
July 27, 2022